890 So.2d 1256 (2005)
Octavius HELMS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D03-2865.
District Court of Appeal of Florida, Second District.
January 19, 2005.
James Marion Moorman, Public Defender, and Allyn M. Giambalvo, Assistant Public Defender, Bartow, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and John M. Klawikofsky, Assistant Attorney General, Tampa, for Appellee.
WHATLEY, Judge.
This is an Anders[1] appeal of Octavius Helms' convictions and sentences for robbery with a firearm and obstructing an officer without violence. We affirm Helms' convictions but reverse part of his sentence.
The trial court sentenced Helms to life as a prison releasee reoffender with a ten-year minimum mandatory for the robbery offense and to time served for the obstructing offense. The ten-year minimum mandatory term was imposed pursuant to section 775.087(2)(a)(1), Florida Statutes (2001), the 10/20/Life statute. However, "[w]hen a defendant meets the requirements for sentencing under the PRRPA,[2] a trial court may not sentence the defendant under another sentencing statute where the sentence under the other statute is equal to or lesser than that imposed under the PRRPA." Hill v. State, 862 So.2d 815, 815 (Fla. 4th DCA 2003). Accordingly, the trial court erred in imposing the ten-year minimum mandatory term, and we remand with directions that the trial court vacate that part of Helms' sentence.
Affirmed in part, reversed in part, and remanded with directions.
FULMER and SILBERMAN, JJ., Concur.
NOTES
[1]  Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).
[2]  Prison Releasee Reoffender Punishment Act.